UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




 IN RE: ZINC WAREHOUSING                                            14 Civ. 3728 (PAE)
 ANTITRUST LITIGATION                                              and all related actions

                                                                          ORDER



PAUL A. ENGELMAYER, District Judge:

       This order resolves four discovery disputes that have arisen in the above-captioned case

with respect to the scope of defendants’ production of documents to plaintiffs. The parties

notified the Court of these disputes after meeting and conferring but reaching an impasse. See

Dkt. 275 (“Pl. Ltr.”); Dkt. 276 (“Def. Ltr.”).

       First, plaintiffs seek to extend the end point of the discovery date range from December

31, 2014—which the parties agreed upon in 2016—to February 11, 2016. Plaintiffs argue that

this extension is necessary to bring the discovery date range in line with the class period defined

in their Third Amended Complaint (“TAC”). Pl. Ltr. at 2. Defendants seek to hold plaintiffs to

their previous agreement to a December 31, 2014 document discovery cutoff. Def. Ltr. at 2. On

this issue, the Court agrees with plaintiffs that the proper end date for the production of

responsive documents is February 11, 2016.

       Second, plaintiffs request documents from two custodians whose documents were not

previously searched by Defendants—Peter Marc Waszkis and Matthew Lucke. Defendants seek

to hold plaintiffs to a prior agreement to seek documents from a smaller set of custodians.

Plaintiffs have established the relevance of documents it seeks from these custodians, who are

quoted in the TAC, and the additional burden of producing documents from these two custodians
should not be significant relative to the overall discovery in this case. See Pl. Ltr. at 3.

Accordingly, the Court sides with plaintiffs on this issue as well.

        Third, plaintiffs seek to have defendants utilize 10 additional search terms to identify

relevant documents for production. Plaintiffs offer little to no explanation of why this discovery

is necessary or merited under the circumstances. Defendants, citing a written October 4, 2016

list of “FINAL” agreed-upon search terms for this litigation, protest the addition of search terms,

in general, and the addition of certain unduly sweeping search terms, in particular. See Def. Ltr.

at 3 & Ex. A. On this issue, the Court agrees with defendants that the search terms—which are

unexplained and would require revisiting previously completed searches and productions—

should not be added.

        Fourth, and finally, plaintiffs seek “all documents produced by Defendants herein” in the

In re Aluminum Warehousing Antitrust Litigation MDL, which is also pending before this Court

with some overlapping parties and counsel. Previously, in response to an extensively negotiated

agreement regarding search terms, defendant Access World (USA) LLC re-produced more than

37% of its Aluminum productions to plaintiffs in this litigation. Def. Ltr. at 3. Discovery in the

Aluminum MDL is governed by a protective order, No. 13 MD 2481, Dkt. 381, and the Court

recently denied a motion for modification of that protective order, id., Dkt. 1220. Plaintiffs here

fail to explain why documents from another litigation—which involves a different metal that was

primarily warehoused in a different city and which seeks recovery under a different antitrust

theory—should be transferred wholesale to this litigation. The Court thus sides with defendants

on this issue as well.

       Accordingly, the Court orders that defendants produce responsive, non-privileged

documents through February 11, 2016. The Court further orders that defendants search the files



                                                   2
of Waszkis and Lucke and produce responsive, non-privileged documents from those custodians.

However, the Court denies the additional relief requested by plaintiffs.



       SO ORDERED.



                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: February 3, 2020
       New York, New York




                                                 3
